Citation Nr: 0703241	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-31 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for end stage renal 
disease.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1958 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for end stage renal disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was originally scheduled to appear at a Travel 
Board hearing on July 26, 2006.  The veteran failed to report 
for the hearing and did not provide notice he would not 
attend the hearing.  Absent evidence of good cause, the Board 
can consider the veteran's request for a hearing to be 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

The veteran submitted a statement to the Board which was 
received on August 8, 2006, wherein he said he missed the 
hearing because he was hospitalized.  He asked that his 
hearing be rescheduled.  

The veteran's statement for why he missed his scheduled 
hearing amounts to good cause.  38 C.F.R. § 20.704(d).  The 
requested hearing should be rescheduled.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He and his representative should 
be given opportunity to prepare.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
THOMAS DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



